DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-13, 15-17, and 19-22 of the Amendment and Response to Office Action (“Amendment/Response”) of 23 June 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0146961 A1 to Ristock et al. (“Ristock”) in view of U.S. Pat. App. Pub. No. 2013/0080201 A1 to Miller (“Miller”), and further in view of U.S. Pat. No. 7,149,702 B1 to Smith et al. (“Smith”).
	Regarding claim 1, Ristock teaches the following limitations:
“A system, comprising: an application accessible on a client device via a client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for supporting a contact center. In one embodiment, the system is configured to distribute information and tasks (also referred to as work) relating to interactions with end users (also referred to as customers), to employees of an enterprise.” Ristock teaches, in para. [0061], “Inbound calls from, and outbound calls to, the end user devices 10 may traverse a telephone, cellular, and/or data communication network 14.” Ristock teaches, in para. [0066], “Once an appropriate agent is located and available to handle a call, the call is removed from the call queue and transferred to the corresponding agent device 38a-38b.” Ristock teaches, in para. [0116], “FIGS. 7A-7C are screen shots illustrating an exemplary process of an end user submitting a service request through an enterprise's web site hosted by, for example, the web server 32.” Ristock teaches, in para. [0117], “As can be seen in FIG. 8A, an employee may manage tasks and interactions using the standalone interaction workspace application 402. According to exemplary embodiments, the interaction workspace application 402 is an application hosted by an agent device 38 for providing different functionalities to the enterprise employee.” The platform depicted in FIG. 1 of Ristock reads on the claimed “system,” the programs running on the platform of 
“A database accessible by the client instance, the database comprising: a task table storing a plurality of task records, wherein each task record of the plurality of task records comprises at least an attention needed field and an action status field, wherein a respective task is associated with each task record of the plurality of task records, and wherein each respective task is generated in response to a request by a respective customer.” Ristock teaches, in para. [0083], “the iWD system 42 includes, but is not limited to, a configuration database 148, an iWD database 150, and an iWD manager/server 146. According to one embodiment, the system of FIG. 2 provides various iWD applications including, for example, the iWD manager/server 146 that allows an administrator to monitor workload distribution, interface with the rules system 44 to author rules, generate reports, perform various operations with respect to tasks.” Ristock teaches, in para. [0116], “FIGS. 7A-7C are screen shots illustrating an exemplary process of an end user submitting a service request through an enterprise's web site hosted by, for example, the web server 32.” Ristock teaches, in para. [0120], “FIGS. 9A-9I 
“Defining a plurality of assignable values for at least the action status field based at least in part on an input via the application, wherein at least one assignable value of the plurality of assignable values is configured to correspond to a task being blocked.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” The assigning of status designations in Ristock reads on the claimed “defining a plurality of assignable values for at least the action status field based at least in part on an input via the application,” and at least the held designation in Ristock reads on the claimed “wherein at least one assignable value of the plurality of assignable values is configured to correspond to a task being blocked.” 
“Wherein the application is configured to: display the respective tasks associated with each record of the plurality of task records.” Ristock teaches, in para. [0125], “The Icon in column 514 is a visual indicator of what the work item represents. For example, a fax icon may be used for an incoming fax. The Media Type in column 516 displays graphically or otherwise, a media type to which the interaction relates (e.g. email, social messaging, chat, etc.). The process listed in column 518 is the business process to which the work item relates. According to an embodiment, the enterprise defines the organizational hierarchy of its business processes.” The display of work items and related information in the right window pane of Ristock reads on the claimed “display the respective tasks associated with each record of the plurality of task records.”
“Display an action status associated with each respective task based at least in part on the corresponding action status field, wherein the action status is indicative of if the respective task is actionable or blocked.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” The displaying of statuses in the status column of the upper section of the right window pane of Ristock reads on the claimed “display an action status associated with each respective task,” the relationship between the status designations in the status 
“Display that the respective task is blocked and that the respective task does not need attention.” Ristock teaches, in para. [0124], “Other detailed information about the work items is displayed in columns 508 to 526, including the work item ID in column 508;” “Status in column 512;” “Priority in column 524;” “Business Value in column 522;” and “Task Due D/T in column 526.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.”  The displaying of work items having the held status designation in the status column and a low priority level, low business value, and/or far off due date in the columns of the interface in Ristock reads on the claimed “display that the respective task is blocked and that the respective task does not need attention.”
	Miller teaches limitations below of claim 1 that do not appear to be explicitly taught or suggested in their entirety by Ristock:
The claimed “defining” is by “a blocking table.” Miller teaches, in para. [0054], “Periodically during project execution, a team member may need to indicate that he is unable to continue working on a task because he or she is dependent on another team member or third party to complete an action. In the current system, the team member can indicate that the task is in a dependency hold status.” Miller teaches a “waiting on” tab in FIG. 13, “FIG. 16 illustrates an interface for inputting a dependency hold (shown as ‘Waiting on You’) in para. [0054],” and a “waiting” tab in FIGS. 18 and 19, that read on the claimed “blocking table,” wherein the dependency hold of Miller is a type of “blocking.” Additionally, any values that can be entered via the “waiting on” interfaces of Miller (e.g., waiting on Fred in FIG. 16, waiting on a vendor in FIG. 16, etc.) read on the claimed “plurality of assignable values,” at least because there are overlapping categories of values in Miller and Ristock (see above). Further, the dependency hold status in Miller is viewed by the examiner as being analogous to the held status in Ristock, or one example of why a work item is held in Ristock.
“At least one other assignable value of the plurality of assignable values is configured to correspond to the task being blocked pending further action.” Miller teaches, in FIG. 16, work being stopped while waiting on a team member to perform another step, which reads on the claimed “at least one other assignable value” “corresponds to the task being blocked pending further action.”
The claimed “actionable or blocked” statuses are “based on the blocking table.” Miller teaches, in FIG. 16, a “stop work” indication and a “complete” indication that read on the claimed “blocked” and “actionable” statuses, respectively. The inclusion of the statuses in the interface in FIG. 16 of Miller reads on the claimed “based on the blocking table.” See also the similar aspects shown in FIG. 13 of Miller.
“Receive an additional input via the client device indicative that the respective task needs attention, wherein the respective task is assigned to a user associated with the client device.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status. The tasks are optionally assigned to team members in this stage.” Miller teaches, in para. [0053], “FIG. 13 shows an interface configured to the member client 12 or the manager client 14 to update a task. The interface presents inputs for updating percent complete, status, due date, priority, status, and the assigned team member.” The updating of a task via the interface of FIG. 13 of Miller, wherein the updating involves modifying the priority of the task and/or due date of the task, reads on the claimed “receive an additional input via the client device indicative that the respective task needs attention.” The task being assigned to the member that is using the interface to modify the task in Miller reads on the claimed “wherein the respective task is assigned to a user associated with the client device.”
“Adjust the attention needed field associated with the respective task to indicate that the respective task needs attention in response to receiving the additional input.” As explained above, Ristock teaches a priority field, a business value field, and/or a due date field (see FIGS. 9D to 9F) that read(s) on the claimed “attention needed field.” Miller teaches, in para. [0053], “FIG. 13 shows an interface configured to the member client 12 or the manager client 14 to update a task. The interface presents inputs for updating percent complete, status, due date, priority, status, and the assigned team member.” The updating of a task by increasing its priority level or shortening the time to its due date in Miller reads on the claimed “indicate that the respective task needs attention in response to 
“Receive a subsequent input via the client device indicative that the respective task is being blocked pending further action.” Miller shows, in FIG. 13, functionality including adding waiting events via a “WAITING ON” tab. Miller teaches, in para. [0054], “Periodically during project execution, a team member may need to indicate that he is unable to continue working on a task because he or she is dependent on another team member or third party to complete an action. In the current system, the team member can indicate that the task is in a dependency hold status. The team member then indicates the task, resource, team member, or third party which is the source of the dependency hold. FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You").” The adding of waiting events via the interface of FIG. 13 and/or the interface of FIG. 16 of Miller reads on the claimed “receive a subsequent input via the client device indicative that the respective task is being blocked.” The information in the “WAITING ON WHOM” and “DESCRIPTION” columns in FIG. 13 of Miller and/or the information in the “WAITING ON” and “TO PERFORM” fields in FIG. 16 of Miller, read(s) on the claimed “blocked pending further action.”
“Adjust the action status field associated with the respective task from actionable to blocked to indicate that the respective task is blocked and is no longer actionable in response to receiving the subsequent input.” Ristock teaches, in para. [0103], “through the GTL, a user may cancel, restart, or hold a task when the task is an ‘Assigned’ status (i.e., open on an agent desktop). In addition, through the GTL, a user may also cancel, restart, resume, or update a task when 
“Adjust the attention needed field associated with the respective task to indicate that the respective task does not need attention in response to adjusting the action status from actionable to blocked.” As explained above, the field(s) associated with business value data, priority data, and/or due date data in Ristock read(s) on the claimed “attention needed field.” Modifying the data in the field(s) for business value, priority, and/or due date in Ristock would read on the claimed “adjust the attention needed field associated with the respective task to indicate that the respective task does not need attention.” Miller teaches modifying priority and/or due date data via the interface shown in FIG. 13, which read(s) on the claimed “indicate that the respective task does not need attention.” See, for example, para. [0053] of Miller. Miller also teaches being able to make modifications to the priority and/or the due date after adding a waiting event via the interface of FIG. 13, which reads on the claimed “indicate that the respective task does not need attention in response to adjusting the action status from actionable to blocked.”

	Smith teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Ristock and Miller:
The claimed “further action” is “by the respective customer.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” While Miller uses team members and external vendors as specific examples, Miller opens the door to other entities as well. For example, in para. [0041], Miller teaches “As used in this specification, a user can include employees, vendors, contractors, or other individuals or entities who can perform tasks within a project.” Smith is cited as an example of the other individuals or entities of Miller. Smith teaches, in col. 7, l. 58 to col. 8, l. 3, “In step 408, at the field location, the service person encounters a delay that prevents him or her to complete the scheduled task. The delay can be attributed to a number of reasons including, for example, one or more of the following:” “The customer specifically requests that maintenance efforts be delayed until a specified future return date and time.” Smith teaches, in col. 8, ll. 
	Smith teaches, in its abstract, a system and method involved in project management, similar to the claimed invention and to the combination of Ristock and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held and dependency hold designations of the combination of Ristock and Miller, to include customer-based holds as in Smith, to ensure that service providers are not unfairly penalized for customer-caused delays, as taught by Smith (see col. 1, ll. 19-27 and 33-48).
	Regarding claim 2, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the application is configured to adjust the plurality of assignable values of the blocking table in response to receiving the subsequent input; to display the respective task is blocked based on the at least one assignable value of the plurality of assignable values corresponding to the respective task being blocked, and to display the respective task is being blocked by the respective customer based on the at least one other assignable value of 
	Regarding claim 3, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein at least one additional assignable value of the plurality of assignable values is configured to correspond to the respective task being blocked internally.” Miller teaches, in para. [0054], “Periodically during 
	Regarding claim 4, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the input comprises a submission via the client device accessing the application via the client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for supporting a contact center. In one embodiment, the system is configured to distribute information and tasks (also referred to as work) relating to interactions with end users (also referred to as customers), to employees of an enterprise.” Ristock teaches, in para. [0066], “Once an appropriate agent is located and available to handle a call, the call is removed from the call queue and transferred to the corresponding agent device 38a-38b.” Ristock teaches, in para. [0120], “FIGS. 9A-9I are screen shots of the iWD manager/server 146 of FIG. 2 according to an embodiment. FIG. 9A is a login screen 500 presented to an employee. As shown, the iWD manager/server 146 may be accessed using a Web-based interface.” The agent devices in Ristock read on the claimed “client device.” The accessing of the interaction workspace application by the agent devices in Ristock reads on the claimed “accessing the application,” and use the programs supporting the application in Ristock reads on the claimed “via the client instance.” The clients of Miller (see para. [0030]) are analogous to the agent devices of Ristock, the 
	Regarding claim 5, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the application is configured to receive another input via the client device indicative that the action has been completed by the respective customer, and to adjust the action status field associated with the corresponding action status field to indicate that the associated task is actionable.” Miller teaches, in para. [0056], “The dependency hold can be removed by a project manager or team member updating the task and clearing the status. Also, where the source of the dependency is another team member, that other team member can indicate that he or she has completed the requested action and update the task in his own member client 12.” The input associated with updating the requested action to indicate its completion in Miller reads on the claimed “wherein the application is configured to receive another input via the client device indicative that the action has been completed.” Smith teaches, in col. 7, l. 58 to col. 8, l. 3, “In step 408, at the field location, the service person encounters a delay that prevents him or her to complete the scheduled task. The delay can be attributed to a number of reasons including, for example, one or 
	Regarding claim 6, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the blocking table defines an additional plurality of assignable values for the attention needed field, wherein at least one assignable value of the additional plurality of assignable values corresponds to the respective task needs attention.” In FIG. 13 of Miller, the selectable priority levels read on the claimed “wherein the blocking table defines an additional plurality of assignable values for the attention needed field,” and the selected priority level in Miller (e.g., high priority) reads on the claimed “wherein at least 
	Regarding claim 7, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 6, wherein the assignable value of the attention needed field is based at least in part on the assignable value of the action status field.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0115], “the rule may base the assignment of the priority on agent availability information, where a lower priority is assigned to work items where resources are not available. When the interaction server (or iWD server) selects work items for distribution based on the priority data, the work items where agents are not available, and hence, have the lower priority, are consequently not immediately selected for distribution.” The holding of tasks due to insufficient resources and the related lowering of priority levels in Ristock reads on the claimed “wherein the assignable value of the attention needed field is based at least in part on the assignable value of the action status field,” wherein the priority fields in Ristock read on the claimed “attention needed field” and the status fields in Ristock read on the claimed “action status field.” See also FIG. 11B of Ristock, where it is taught that a flow can entail going from a queue state to reprioritization. While FIG. 11B of Ristock shows “iWD_Queued” as the exemplary queue state, the figure also shows “iWD_ErrorHeld” as another 
	Regarding claim 8, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein each task record of the plurality of task records comprises an identifier field, a priority field, a description field, a contact field, an account field, an assigned user field, or any combination thereof.” Ristock teaches, in para. [0126], “When a particular task is selected, as shown in FIGS. 9E and 9F, detailed information about the task is displayed in the Attributes tab of the Task Details Section 507 located in the lower section of the right window pane 505.” The detailed information in Ristock reads each claimed “field,” such as the claimed “description field.” See also the process fields in the upper section of the right window pane in FIG. 9E of Ristock.
	Regarding claim 9, the combination of Ristock, Miller, and Smith teaches the following limitations:
“A system, comprising: an application accessible by a client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for supporting a contact center. In one embodiment, the system is configured to distribute information and tasks (also referred to as work) relating to interactions with end users (also referred to as customers), to employees of an enterprise.” The platform depicted in FIG. 1 of Ristock reads on the claimed “system,” the programs running on the platform of Ristock read on the claimed “application,” and the connecting lines between elements in FIG. 1 of Ristock read on the claimed “accessible by a client instance,” wherein any entities utilizing the platform of Ristock read on the claimed “client instance.”
“A database accessible by the client instance, the database comprising: a task table storing a plurality of task records, wherein each task record of the plurality of task records comprises at least an attention needed field and an action status field, wherein a respective task is associated with each task record of the plurality of task records, and wherein each respective task is generated in response to a request by a respective customer.” Ristock teaches, in para. [0083], “the iWD system 42 includes, but is not limited to, a configuration database 148, an iWD database 150, and an iWD manager/server 146. According to one embodiment, the system of FIG. 2 provides various iWD applications including, for example, the iWD manager/server 146 that allows an administrator to monitor workload distribution, interface with the rules system 44 to author rules, generate reports, perform various operations with respect to tasks.” Ristock teaches, in para. [0120], “FIGS. 9A-9I are screen shots of the iWD manager/server 146 of FIG. 2 according to an embodiment.” Ristock teaches, in para. [0120], “The right window pane 505 includes a details view showing information associated with the selected option.” Ristock teaches, in para. [0124], “Other detailed information about the work items is displayed in columns 508 to 526, including the work item ID in column 508;” “Status in column 512;” “Business Value in column 522;” “Priority in column 524;” and “Task Due D/T in column 526.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, 
“Wherein the application is configured to: display the respective tasks associated with each task record of the plurality of task records; display an action status associated with each respective task based at least in part on the corresponding action status field and attention needed field.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0125], “The Icon in column 514 is a visual indicator of what the 
	Miller teaches limitations below of claim 9 that do not appear to be explicitly taught in their entirety by Ristock:
“A blocking table storing a plurality of blocking records, wherein each blocking record of the plurality of blocking records comprises a plurality of blocking fields, 
“Simultaneously display each blocking record of the plurality of blocking records, wherein the plurality of blocking records comprises an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action.” Miller teaches, in FIG. 13, a “waiting on” tab listing dependency hold tasks in a window that reads on the claimed “wherein the application is configured to simultaneously display each blocking record of the plurality of blocking records.” Miller teaches, in FIG. 13, a “mark complete” option for the dependency hold tasks in the window of the “waiting on” tab, where the tasks marked as complete (or about to marked as complete) read on the claimed “the plurality of blocking records comprises an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action.” Additionally or alternatively, FIG. 13 of Miller includes a “show all” option that, when selected, performs the claimed “simultaneously display” limitation. Additionally or alternatively, Miller teaches, in FIG. 18, tabs with corresponding listings of records, where the “waiting” tab and its corresponding listing of records in Miller reads on the claimed “wherein the application is configured to simultaneously display each blocking record of the plurality of blocking records.” Miller teaches, in FIG. 18, an option to show deleted listed items, wherein the deleted listed items for the “waiting” tab in Miller reads on the claimed “the plurality of blocking records comprises an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action.”
“Display an indication of whether each blocking record of the plurality of blocking records is active.” See the excerpts of Miller from the immediately preceding 
	Miller teaches, in its abstract, a system and process for inputting, tracking, monitoring, and displaying the progress and status of the tasks within a project, similar to the claimed invention and to Ristock. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system interfaces of Ristock, including their status, priority, and due date fields, to have functionality of the interfaces of Miller, including the ability to initiate holds, adjust priority, and adjust due date via the interfaces of Miller, so that as team members progress through tasks, they can update the status for each of those tasks, for the overall purpose of helping to manage workloads, as taught by Miller (see paras. [0053] and [0057]).
	Smith teaches limitations below of claim 9 that do not appear to be explicitly taught in their entirety by the combination of Ristock and Miller:
The claimed “further action” is “by the respective customer.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” While Miller uses team members and external vendors as specific examples, Miller opens the door to other entities as well. For example, in para. [0041], Miller teaches “As used in this 
	Smith teaches, in its abstract, a system and method involved in project management, similar to the claimed invention and to the combination of Ristock and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held and dependency hold designations of the combination of Ristock and Miller, to include customer-based holds as in Smith, to ensure that service providers are not unfairly penalized for customer-caused delays, as taught by Smith (see col. 1, ll. 19-27 and 33-48).

“The system of claim 9, wherein a first assignable value of the plurality of first assignable values, a second assignable value of the second assignable values, or both, is based at least in part on an input.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” Miller teaches, in para. [0058], “FIG. 18 shows a project alert interface. Where the input to a project alert is manual, a team member inputs data for display in this interface.” The dependency hold data and the priority data in the fields of the interfaces of Miller read on the claimed “first assignable value” and “second assignable value,” respectively, and when the data is input by users or is provided a result of user inputs, such an instance reads on the claimed “based at least in part on an input.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith in the rejection of claim 9 also apply to this rejection of claim 10.
	Regarding claim 11, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein a first assignable value of the plurality of first assignable values is indicative of the respective task being blocked internally.” Miller teaches, in para. [0054], “Periodically during project execution, a team 
	Regarding claim 12, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein the blocking table comprises at least one blocking field indicative of a task being blocked, an action blocking the task, at least one blocking field indicative of a description of the action blocking the task, at least one blocking field indicative of when the task was unblocked, at least one blocking field indicative of how the task was unblocked, or any combination thereof.” Miller teaches “waiting” tabs in FIGS. 13 and 18 and dependency hold windows in FIG. 16, where any of the identifiers thereof that indicate a dependency hold reads on the claimed “wherein the blocking table comprises at least one blocking field indicative of a task being blocked.” Miller teaches a “stop work” option shown in FIG. 16 that reads on the claimed “action blocking the task,” and a “to perform” field shown in FIG. 16 that reads on the claimed “at least one blocking field indicative of a description of the action blocking the task.” Miller teaches a selectable “complete” option shown in FIG. 16 that, when selected, reads on the claimed “at least one blocking field indicative of when the task was unblocked,” and a “has performed” field shown in FIG. 16 that reads on the claimed “at least one blocking field indicative of how the task was unblocked.” 
	Regarding claim 13, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein each blocking record of the plurality of blocking records is associated with a task record of the plurality of task records.” Miller teaches a task of “Joe User” being held up by a different task of “Fred” in FIG. 16, wherein the data regarding Fred’s task reads on the claimed “blocking record” and its relationship to Joe User’s task reads on the claimed “is associated with a task record of the plurality of task records.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith for the rejection of claim 9 also apply to this rejection of claim 13.
	Regarding claim 15, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein simultaneously displaying each blocking record of the plurality of blocking records is based at least in part on at least the plurality of blocking fields.” Miller teaches interfaces populated with information of dependency holds (see “waiting” and “waiting on” tabs and fields of FIGS. 13, 16, and 18), where the displaying of the interfaces of Miller reads on the claimed “displaying each blocking record of the plurality of blocking records,” and the interfaces being filled out with dependency hold information in Miller reads on the claimed “based at least in part on at least the plurality of blocking fields.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith for the rejection of claim 9 also apply to this rejection of claim 15.
	Regarding claim 16, Ristock teaches the following limitations:
“A system, comprising: an application accessible on a client device by a client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for supporting a contact center. In one embodiment, the system is configured to distribute information and tasks (also referred to as work) relating to interactions with end users (also referred to as customers), to employees of an enterprise.” Ristock teaches, in para. [0061], “Inbound calls from, and outbound calls to, the end user devices 10 may traverse a telephone, cellular, and/or data communication network 14.” Ristock teaches, in para. [0066], “Once an appropriate agent is located and available to handle a call, the call is removed from the call queue and transferred to the corresponding agent device 38a-38b.” Ristock teaches, in para. [0116], “FIGS. 7A-7C are screen shots illustrating an exemplary process of an end user submitting a service request through an enterprise's web site hosted by, for example, the web server 32.” Ristock teaches, in para. [0117], “As can be seen in FIG. 8A, an employee may manage tasks and interactions using the standalone interaction workspace application 402. According to exemplary embodiments, the interaction workspace application 402 is an application hosted by an agent device 38 for providing different functionalities to the enterprise employee.” The platform depicted in FIG. 1 of Ristock reads on the claimed “system,” the programs running on the platform of Ristock read on the claimed “application,” access to the application via the agent devices in Ristock reads on the claimed “accessible on a client device,” and use of the web site and the interaction workspace application of Ristock reads on the claimed “accessible via a client instance.” The interpretations of elements of Ristock as reading on the claimed terminology finds support in the broad descriptions of the claimed terminology found in paras. [0025] and [0028] of the applicant’s specification. For example, para. [0028] of the applicant’s 
“A database accessible by the client instance, the database comprising: a task table storing a plurality of task records, wherein each task record of the plurality of task records comprises at least an action status field and an attention needed field, and wherein a respective task is associated with each task record of the plurality of task records.” Ristock teaches, in para. [0083], “the iWD system 42 includes, but is not limited to, a configuration database 148, an iWD database 150, and an iWD manager/server 146. According to one embodiment, the system of FIG. 2 provides various iWD applications including, for example, the iWD manager/server 146 that allows an administrator to monitor workload distribution, interface with the rules system 44 to author rules, generate reports, perform various operations with respect to tasks.” Ristock teaches, in para. [0120], “FIGS. 9A-9I are screen shots of the iWD manager/server 146 of FIG. 2 according to an embodiment.” Ristock teaches, in para. [0120], “The right window pane 505 includes a details view showing information associated with the selected option.” Ristock teaches, in para. [0124], “Other detailed information about the work items is displayed in columns 508 to 526, including the work item ID in column 508;” “Status in column 512;” “Priority in column 524;” “Business Value in column 522;” and “Task Due D/T in column 526.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0128], “a 
“Displaying, via the client instance, that the task is actionable and that the task needs attention on the client device.” Ristock teaches, in para. [0124], “Other detailed information about the work items is displayed in columns 508 to 526, including the work item ID in column 508;” “Status in column 512;” “Priority in column 524;” “Business Value in column 522;” and “Task Due D/T in column 526.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of 
Miller teaches limitations below of claim 16 that do not appear to be explicitly taught in their entirety by Ristock:
“A blocking table storing a plurality of blocking records, wherein each blocking record of the plurality of blocking records comprises a plurality of blocking fields, wherein the plurality of blocking fields is configured to define a plurality of assignable values for at least the action status field.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager 
“Receiving, via the client device, an input indicative of changing a status of a blocking record of the plurality of blocking records such that a blocking action associated with the blocking record is inactive, wherein the blocking record is associated with a task record of the plurality of task records and is indicative of the task record being blocked pending further action” and “the task record is associated with a task assigned to a user associated with the client device, and the input is indicative that the action has been performed.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status. The tasks are optionally assigned to team members in this stage. The new task information is stored in the project database 22.” Miller teaches, in para. [0053], “FIG. 13 shows an interface configured to the member client 12 or the manager client 14 to update a task. The interface presents inputs for updating percent complete, status, due date, priority, status, and the assigned team member.” Miller teaches, 
“Adjusting, via the client instance, an action status of the task associated with the task record from blocked to actionable to indicate the task is actionable and is no longer being blocked in response to receiving the input.” Ristock teaches, in para. [0103], “through the GTL, a user may cancel, restart, or hold a task when the task is an ‘Assigned’ status (i.e., open on an agent desktop). In addition, through the GTL, a user may also cancel, restart, resume, or update a task when the task is in a ‘Held’ status.” The modifying of the status designator in the status 
“Adjusting, via the client instance, the attention needed field of the task record to indicate the task needs attention in response to adjusting the action status of the task from blocked to actionable.” As explained above, the field(s) associated with business value data, priority data, and/or due date data in Ristock read(s) on the claimed “attention needed field.” Modifying the data in the field(s) for business value, priority, and/or due date in Ristock would read on the claimed “adjusting, via the client instance, the attention needed field of the task record to indicate the task needs attention.” Miller teaches modifying priority and/or due date data via the interface shown in FIG. 13, which read(s) on the claimed “indicate the task needs attention.” See, for example, para. [0053] of Miller. Miller also teaches being able to make modifications to the priority and/or the due date after marking completion of a waiting event via the interface of FIG. 13, which reads on the claimed “indicate the task needs attention in response to adjusting the action status of the task from blocked to actionable.”
	Miller teaches, in its abstract, a system and process for inputting, tracking, monitoring, and displaying the progress and status of the tasks within a project, similar to the claimed invention and to Ristock. It would have been obvious to a person having ordinary skill in the art, 
	Smith teaches limitations below of claim 16 that do not appear to be explicitly taught in their entirety by the combination of Ristock and Miller:
The claimed “pending further action” is “by a customer,” and the claimed “action has been performed” entails performance “by the customer.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” While Miller uses team members and external vendors as specific examples, Miller opens the door to other entities as well. For example, in para. [0041], Miller teaches “As used in this specification, a user can include employees, vendors, contractors, or other individuals or entities who can perform tasks within a project.” Smith is cited as an example of the other individuals or entities of Miller. Smith teaches, in col. 7, l. 58 to col. 8, l. 3, “In step 408, at the field location, the service person encounters a delay that prevents him or her to complete the scheduled task. The delay can be attributed to a number of reasons including, for example, one or more of the following:” “The customer specifically requests that maintenance efforts be delayed until a specified future return date and time.” Smith teaches, in col. 8, ll. 34-46, “In step 414, the service person inputs project information related to the delay. The project information may include, for example, one or more of the 
	Smith teaches, in its abstract, a system and method involved in project management, similar to the claimed invention and to the combination of Ristock and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held and dependency hold designations of the combination of Ristock and Miller, to include customer-based holds as in Smith, to ensure that service providers are not unfairly penalized for customer-caused delays, as taught by Smith (see col. 1, ll. 19-27 and 33-48).
	Regarding claim 17, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 16, wherein the application is configured to perform operations comprising: determining, via the client instance, a matching of a rule to change the status of the blocking record of the plurality of blocking records such that an additional blocking action associated with the blocking record is active.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for 
“Adjusting, via the client instance, the action status of the task from actionable to blocked to indicate the task is blocked and is no longer actionable based at least in part on determining the matching of the rule.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” The changing of the status of a work item to held status in Ristock reads on the claimed “adjusting, via the client instance, the action status of the task from actionable to blocked to indicate the task is blocked and is no longer actionable.” Instituting the held status in Ristock based on the establishing of a dependency hold via the interfaces of Miller (see FIGS. 13 and 16), reads on the claimed “based at least in part on determining the matching of the rule.”
“Adjusting, via the client instance, the attention needed field of the task record to indicate the task does not need attention in response to adjusting the action 
	Regarding claim 19, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 16, wherein the application is configured to perform operations comprising adjusting a blocking field of the plurality of blocking fields of the blocking record to define the action status field of the task record as actionable in response to receiving the input.” Miller teaches, in para. [0056], “The dependency hold can be removed by a project manager or team member updating the task and clearing the status. Also, where the source of the dependency is another team member, that other team member can indicate that he or she has completed the requested action and update the task in his own member client 12.” The receipt of inputs indicating completion of a dependency 
	Regarding claim 20, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 19, wherein the plurality of blocking fields is configured to define an additional plurality of assignable values for at least the attention needed field, and wherein the application is configured to perform operations comprising adjusting an additional blocking field of the plurality of blocking fields to define the attention needed field of the task record as needing attention in response to receiving the input.” As explained above, the values of the priority field and/or the due date field shown in FIG. 13 of Miller read on the claimed “additional plurality of assignable values for at least the attention needed field,” where the priority, business value, and/or due date fields shown in FIG. 9E of Ristock read on the claimed “attention needed field.” The selection of high priority via the priority field and/or near-term due date via the due date field of FIG. 13 of Miller, resulting in corresponding changes to the priority and due date fields of Ristock, reads on the claimed “adjusting an additional blocking field of the plurality of blocking fields to define the attention needed field of the task record as needing attention in response to receiving the input.” The rationales for 
	Regarding claim 21, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein the application is configured to display a date that the blocking action was removed, and entity that remove the blocking action, or both, as associated with the inactive blocking record.” Ristock teaches a multitude of dates in the attributes section shown in FIG. 9E. At least the “moved to queue” date in Ristock reads on the claimed “display a date that the blocking action was removed.” Additionally or alternatively, Miller teaches a “waitee” in FIG. 16 that reads on the claimed “entity that remove the blocking action.” The rationales for combining the teachings of Ristock and Miller with the teachings of Smith for the rejection of claim 9 also apply to this rejection of claim 21.
	Regarding claim 22, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the application is configured to: receive a further input via the client device indicative of a priority value of the respective task; and display a priority of the respective task based on the further input, wherein the priority is displayed separated from whether the respective task needs attention.” See the rejection of claim 1 above, where the priority data, business value data, and/or due date data of Ristock, in combination with the priority data and/or due date data of Miller, have been interpreted to read on the “needs attention” elements of the claims. An instance where the due date data of Ristock and Miller is interpreted as reading on the “needs attention” elements of the earlier claims, the priority data of Ristock and Miller read on the claimed “priority value” of claim 22. As such, the receipt of the priority data via the interfaces of Ristock 

Response to Arguments
In view of the amendment to claim 15 made by the Amendment/Response, the rejection of claim 15 under 35 USC 112(b) has been rendered moot, and thus, the rejection has been withdrawn.
On p. 9 of the Amendment/Response, the applicant traverses the rejection of the pending claims under 35 USC 103 in view of the combination of the cited Ristock, Miller, and Smith references. On pp. 10-18 of the Amendment/Response, the applicant presents multiple arguments in support of the traversal. The rejection, however, has been maintained because the examiner finds the arguments unpersuasive. Each of the applicant’s arguments is addressed in detail in the paragraphs below. The paragraphs below also include the examiner’s rebuttals to the applicant’s arguments. At least some of the examiner’s rebuttals involve alternative interpretations of the Ristock, Miller, and/or Smith references, and/or rely on excerpts from the references that differ from those previously relied upon. For all of the points discussed in the paragraphs below, additional explanation can be found in the 35 USC 103 section above.
	On pp. 11 and 12 of the Amendment/Response, the applicant argues that while Ristock may teach assigning a lower priority to a work item where resources are not available and, separately, that a work item can be re-prioritized, Ristock fails to teach re-prioritizing the work item based on the availability of resources. In this way, according to the applicant, Ristock does not teach adjusting an attention needed field in response to adjusting an action status of a task. More specifically, the applicant contends that Ristock fails to specifically disclose adjusting an 
	The examiner finds the applicant’s arguments on pp. 11 and 12 unpersuasive. While Ristock alone may not teach the all of the limitations at issue, the combination of Ristock and Miller establishes the obviousness of all of those limitations. Generally speaking, Ristock teaches interfaces that enterprise employees use to keep track of work items or tasks. See, for example, FIGS. 8A-8F of Ristock, which show screen shots viewed by enterprise employees managing interactions and tasks (see para. [0117]), and FIGS. 9A-9I or Ristock which show screen shots employees use for intelligent workload distribution (see para. [0120]). The screen shots of FIGS. 8A-8F and 9A-9I of Ristock are analogous to the screen shots of FIGS. 13, 16, 18, and 19 of Miller, in terms of the types of actions performed via the depicted interfaces, and the entities using the depicted interfaces. Similarly, the priority data in Ristock (see para. [0125]) is analogous to the priority data in Miller (see FIG. 13), the due date data in Ristock (see para. [0125]) is analogous to the due date data in Miller (see FIG. 13), and the held status in Ristock (see para. [0125]) is related to the dependency hold status in Miller (see paras. [0053] and [0054]). The priority data and/or the due date data of the cited references reads on the “attention needed” claim limitations and the “does not need attention” claim limitations, and the held or hold data of the cited references reads on the “actionable to blocked” claim limitations and “blocked to actionable” claim limitations. Based on these interpretations of Ristock, Miller, and the claim limitations, at least FIG. 13 of Miller teaches the claim limitations alleged by the applicant as being absent from Ristock. Specifically, when a user updates a task via the interface shown in FIG. 13 of Miller, by adding a waiting event and lowering the priority and/or moving back the due date, such acts affect the interfaces in Ristock in ways that read on 
	On pp. 12-14 of the Amendment/Response, the applicant argues that it would not be obvious to one of ordinary skill in the art to modify Ristock in view of Miller and Smith in the manner set forth by the examiner. The applicant contends that the examiner’s motivation to combine the cited references is flawed. More specifically, the applicant argues that Ristock is directed to prioritizing a work item that has not yet been distributed to a user, where no user is working on the work item being prioritized. Miller and Smith are directed to situations in which a task has been distributed to a user, so that the user can indicate that he is unable to continue working on the task (Miller) and the user encounters a delay that prevents him from completing the task (Smith). Miller and Smith are allegedly irrelevant to Ristock regarding prioritizing a work item, because in Ristock a user has not yet been assigned to a work item being prioritized, and thus, no user would indicate that he is unable to work on the task as in Miller, and no user would encounter a delay preventing completion of the task as in Smith. The applicant sees the examiner’s proposed combination of the cited references as amounting to using a secondary 
	The examiner finds the applicant’s arguments on pp. 12-14 of the Amendment/Response unpersuasive. To the extent excerpts from Ristock describe prioritizing a task before the task is assigned to a user, it is clear that after the prioritized task is assigned to the user, the user will eventually take steps to handle the task. See, for example, para. [0066] and FIG. 11D of Ristock. During the handling of the task, the user can run into barriers of the type described in Miller and Smith. That is, the user can face a dependency hold (Miller) while awaiting customer action (Smith). Accordingly, contrary to the applicant’s contention, Miller and Smith do not attempt to solve a problem not found in Ristock, but rather, Miller and Smith highlight problems that can occur during handling of tasks in Ristock (e.g., during steps shown at the right side of FIG. 11D of Ristock), and Miller and Smith teach ways in which to address those problems. Further, Miller specifically teaches the use of the interface of FIG. 13 for setting priority before and after assignment of a task to a user (see paras. [0048] and [0053]), not just after assignment of the task. Accordingly, no impermissible hindsight reconstruction has been attempted in making the claim rejection.
	On pp. 14 and 15 of the Amendment/Response, the applicant argues that Ristock emphasizes prioritization of a work item for distribution and that such work items have not yet been assigned to an employee or agent. The applicant asserts that Ristock teaches that a business user configures business rules to prioritize tasks, and the tasks are selected for distribution to employees that are separate from the business user based on the priority. According to the applicant, work items in Ristock are prioritized before they are distributed or assigned to a user, not adjusted after the work item has been distributed. Based on this the applicant contends that: Ristock would not teach receiving an input indicative of a task needing attention, in which the task is already assigned to a user, and adjusting an attention needed field 
	The examiner finds the applicant’s arguments on pp. 14 and 15 of the Amendment/Response unpersuasive. For the sake of argument, assuming that the applicant’s characterizations of Ristock are proper (something the examiner is not necessarily conceding), the claims still are obvious in view of Ristock and Miller. Miller remedies the alleged deficiencies of Ristock. See, for example, FIG. 13 of Miller, which provides for adjusting priority and/or due date before and after assignment of a task to a user, provides for inputting waiting events that are dependency holds, and is accessible by both a member client (employee to which the task is assigned) and a manager client (manager of the employee) (see paras. [0048], [0052], and [0053]). For at least these reasons, the 35 USC 103 rejection based on the combination of Ristock, Miller, and Smith has been slightly modified and maintained.
	On pp. 16-18 of the Amendment/Response, the applicant argues that FIG. 13 of Miller merely illustrates an interface to perform actions for a task named “MY TASK,” such as to add the task, edit the task, or to mark the task as complete. The applicant contends that Miller does not indicate what is performed when the “show all” option is selected, much less that blocking records are simultaneously displayed when the “show all” option is selected. The applicant also contends that Miller does not disclose that the “show all” option is related to the “waiting on” tab, and could be for other purposes, including ones related to “MY TASK” or other tasks. Along the same lines, the applicant contends that Miller does not indicate what happens when the “mark 
	The examiner finds the applicant’s arguments from pp. 16 and 17 of the Amendment/Response unpersuasive. FIG. 13 of Miller explicitly associates the “MARK COMPLETE” and “SHOW ALL” elements of the interface with the “WAITING ON” tab. See how the outline for the “WAITING ON” tab contains those interface elements. Based on FIG. 13, it is evident that the “WAITING ON” tab has a window showing all waiting events, that certain waiting events can be marked complete (“MARK COMPLETE”), and that all waiting events can be shown if desired (“SHOW ALL”). Other interface elements in FIG. 13 of Ristock that are not contained in the “WAITING ON” tab, like the “CREATE” interface element, likely correspond to “NEW TASK” or “MY TASK.” Based on the teachings of FIGS. 13 and 16 of Ristock, involving what is meant when a waiting event is marked complete or completed, it is obvious that that a waiting event that has been marked as complete produces an “inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action.” More specifically, the waiting event that has been marked complete in FIG. 13 of Ristock reads on the claimed “inactive blocking record,” the waiting on task shown in FIG. 16 of Ristock reads on the claimed “blocking action removed,” and performance of the waitee task shown in FIG. 16 of Ristock reads on the claimed “performance of a corresponding pending action.” Further, the absence of a completion marking for a waiting event in the “WAITING ON” window of FIG. 13 of Ristock shows that the waiting event remains active (not completed). Thus, the rejection of claim 9 based on the combination of Ristock, Miller, and Smith has been modified and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (Jerry) J. O’Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624